Citation Nr: 0215987	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  98-06 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to the payment of accrued benefits in an amount 
greater than $615.  


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The deceased veteran served during World War II.  The 
appellant claims entitlement to accrued benefits based upon 
periodic monthly payments of death pension benefits due and 
unpaid to the veteran's widow at the time of her death.  

This matter comes before the Board of Veterans' Appeals 
(Board) from adjudicative determinations by the Louisville, 
Kentucky Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was last before the Board in 
September 1999, when it was remanded for further development, 
which has now been accomplished.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The veteran's widow was awarded and paid death pension 
benefits during her lifetime.  

3.  The RO has determined that accrued benefits in the amount 
of $1,452 were due and payable to the veteran's widow at the 
time of her death in December 1997.  

4.  The appellant, who is not a child of the veteran, has 
neither claimed nor documented that he paid more than $615 of 
the widow's funeral expenses, and he has been paid accrued 
benefits in that amount.  


CONCLUSION OF LAW

The appellant is not entitled to the payment of accrued 
benefits in an amount greater than $615.  38 U.S.C.A. § 5121 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.1000 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The Board 
will assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The current record reflects that the RO has complied with the 
requirements of the VCAA and the implementing regulations.  
The essential facts in this case are not in dispute, and the 
law is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, there is no additional evidence or 
information that could be obtained to substantiate the claim.  
II.  Analysis 

As pertinent to the present appeal, certain qualified 
survivors of deceased veterans and their dependents shall, 
upon timely application, be paid certain periodic monetary 
benefits authorized by laws administered by VA to which the 
payee was entitled at death under existing ratings or 
decisions, or those based upon evidence in the file at date 
of death, which were due and unpaid for a period not to 
exceed two years prior to the date of the payee's death.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  Applications for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c).  

Upon the death of a surviving spouse of a veteran, accrued 
benefits shall be paid to the veteran's children.  In all 
other cases, only so much of the accrued benefits may be paid 
as may be necessary to reimburse the person who bore the 
expense of the last sickness or burial of the payee.  
38 U.S.C.A. § 5121(a)(3)&(5); 38 C.F.R. § 3.1000(a)(2)(&(4).  

In the present case, the appellant is a friend of the 
veteran's widow, who died in December 1997, but he is not the 
son of the veteran.  He has neither claimed nor documented 
that he paid more than $615 of the widow's funeral expenses, 
most of which were paid from insurance proceeds.  
Furthermore, he has neither claimed nor documented that he 
paid any expenses of the widow's last sickness.  Although the 
RO has calculated that a total of $1,452 in accrued benefits 
were due and payable to the widow at the time of her death, 
only $615 of that amount has been paid to the appellant in 
accordance with the law and regulation cited previously in 
this decision.  

The appellant has not responded to the RO's suggestion that 
he submit documentation that he paid more than $615 of the 
widow's funeral expenses or of the expenses of her last 
illness, so the Board must conclude that he does not dispute 
this figure.  Under these circumstances, he is not entitled 
to more than the $615 of the accrued benefits which he has 
already received.  In cases such as this, where the law is 
dispositive, the claim must be denied because of the absence 
of legal merit.  Sabonis v. Brown, 6 Vet.App. 426 (1994). 


ORDER

Entitlement to the payment of accrued benefits in an amount 
greater than $615 is denied.  


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

